Citation Nr: 1124720	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  07-35 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.   Entitlement to an initial rating in excess of 50 percent for bipolar disorder, obsessive-compulsive disorder, panic disorder, and attention deficit hyperactivity disorder, with history of depression, anxiety, and insomnia, from October 17, 2005 to October 26, 2010.   

2.  Entitlement to an initial rating in excess of 70 percent for bipolar disorder, obsessive-compulsive disorder, panic disorder, and attention deficit hyperactivity disorder, with history of depression, anxiety, and insomnia, on and after October 27, 2010.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from September 1998 to April 1999 and from October 2002 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Portland, Oregon, which, in pertinent part, granted service connection and a 30 percent rating for bipolar disorder and obsessive-compulsive disorder, with history of depression, anxiety, and insomnia, effective from October 17, 2005.  The Veteran appealed for the assignment of a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).               

In a decision entered in October 2007, the RO increased the rating for the Veteran's service-connected psychiatric disabilities to 50 percent, effective from October 17, 2005.  

In addition, by a November 2010 rating action, the RO increased the rating for the Veteran's service-connected psychiatric disabilities from 50 to 70 percent, effective from October 27, 2010 (the date a VA Medical Center (VAMC) outpatient treatment record showed increased symptoms for the Veteran's psychiatric disabilities).  Because the RO assigned "staged" ratings to the psychiatric disabilities, the Board has characterized the issue on appeal as styled on the first page of this decision.  See Fenderson, supra.  

In May 2009, while sitting in the RO in Portland, Oregon, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims folder.  

In September 2009, the Board remanded this case for additional development.  The purposes of this remand have been met and the case is ready for appellate consideration.  

In a letter, dated in March 2011, the Board notified the Veteran that the Veterans Law Judge who had conducted his May 2009 videoconference hearing was no longer employed by the Board.  The Board indicated that, by law, the Veteran must be given the opportunity for another hearing.  He was informed that if he did not respond within 30 days, the Board would proceed with its review of his case.  The evidence of record is negative for a response from the Veteran.  Thus, it is clear that the Veteran does not desire another hearing.


FINDINGS OF FACT

1.  From October 17, 2005 to October 26, 2010, the Veteran's service-connected psychiatric disabilities were productive of occupational and social impairment with deficiencies in most areas (including work, school, family relations, judgment, thinking, and mood) and the inability to establish and maintain effective relationships; the Veteran's service-connected psychiatric disabilities were not manifested by total social or industrial impairment during this first period of time at issue.

2.  From October 27, 2010, the Veteran's service-connected psychiatric disabilities have continued to produce occupational and social impairment with deficiencies in most areas (including work, school, family relations, judgment, thinking, and mood) and the inability to establish and maintain effective relationships; the Veteran's service-connected psychiatric disabilities have not been manifested by total social or industrial impairment during this second period of time at issue.


CONCLUSIONS OF LAW

1.  For the period of time from October 17, 2005 to October 26, 2010, the criteria for an assignment of an initial disability rating of 70 percent for bipolar disorder, obsessive-compulsive disorder, panic disorder, and attention deficit hyperactivity disorder, with history of depression, anxiety, and insomnia, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9432 (2010).

2.  From October 27, 2010, the criteria for an initial evaluation in excess of 70 percent for bipolar disorder, obsessive-compulsive disorder, panic disorder, and attention deficit hyperactivity disorder, with history of depression, anxiety, and insomnia, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9432 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA. 



Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 2005, May 2008, and November 2009 letters sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 2006, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id., at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in August 2005, May 2008, and November 2009 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the May 2008 letter informed him about how VA determines effective dates and disability ratings, as required by Dingess.       

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in August 2005, prior to the appealed from rating decision, along with the subsequent notice provided in May 2008 and November 2009, after the decision that is the subject of this appeal.  With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in September 2008 and January 2011 supplemental statements of the case, and, as such, the Veteran has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

During the pendency of this appeal, the Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which pertains to a greater degree of specificity with respect to notice of the criteria necessary for an increased rating.  However, this decision was recently vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Also, since the claim on appeal is a downstream issue from that of service connection, Vazquez notice was never required.  See VAOPGCPREC 8- 2003 (Dec. 22, 2003).  The Board finds that the August 2005, May 2008, and November 2009 substantially satisfy the current notification requirements for the claim on appeal. As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran received VA examinations in August 2005, August 2007, and January 2010, which were thorough in nature and adequate for the purposes of deciding this claim.  The aforementioned VA examinations revealed findings that are adequate for rating the Veteran's psychiatric disabilities.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.  

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 384.

II.  Factual Background

In August 2005, while the Veteran was still in the military, he underwent a VA psychiatric evaluation.  At that time, he stated that he had a history of bipolar disorder.  He described himself as obsessive compulsive and noted that he felt "wound up" and "uptight."  The Veteran indicated that he had trouble handling authority and that he took his frustration out on his wife by treating her like one of the soldiers under him.  According to the Veteran, he was depressed and had low energy, lack of motivation, and decreased concentration.  He also felt hopeless, worthless, and had a reduced sex drive.  According to the Veteran, depressive episodes would last a couple of weeks.  The Veteran alternated with periods of mania where he felt happy and could work 16 hours or all night without any problems.  

Upon mental status evaluation, the Veteran did not have impairment of thought process or communication.  He also did not have delusions or hallucinations, and his behavior was appropriate.  The Veteran appeared tense and agitated.  He denied suicidal ideations and was able to maintain personal hygiene and basic activities of daily living.  He was oriented to person, place, and time.  In regard to whether the Veteran had obsessive or ritualistic behavior which interfered with routine activities, the examiner noted that according to the Veteran, everything had to be excessively clean and "perfect."  The Veteran was very regimented when it came to his schedule and he had to go to bed at a certain time, eat at a certain time, etc.  The Veteran became very anxious when he was off his schedule.  The Veteran's speech was somewhat pressured at times.  He had panic attacks around guns.  The examiner reported that the Veteran had severe depression which affected his work and relationships.  According to the Veteran, he had experienced insomnia since 1998 and he slept very little.  In the last four days, he had only slept two hours.  The examiner stated that the Veteran's psychiatric symptoms had moderate impact on his employment and activities of daily living.  The diagnoses were the following: (Axis I) bipolar disorder, most recent episode depressed, severe without psychotic features, (Axis II) obsessive-compulsive disorder, (Axis III) migraines, erectile dysfunction, (Axis IV) marital conflict, and (Axis V)  Global Assessment of Functioning (GAF) score of 55.       

By a January 2006 rating decision, the RO granted service connection for bipolar disorder and obsessive-compulsive disorder, with history of depression, anxiety, and insomnia.  The RO assigned a 30 percent disability rating under Diagnostic Code 9432, effective from October17, 2005 (one day after the Veteran's separation from service), for the Veteran's service-connected psychiatric disabilities.  

VAMC outpatient treatment records, dated from February 2006 to November 2009, show intermittent treatment for the Veteran's psychiatric disabilities.  

In a Decision Review Officer (DRO) Conference Report, dated in August 2007, a DRO stated that according to the Veteran, his current symptoms included significant fluctuations with periodic panic/anxiety attacks one to two times per month that involved episodes of crying, shaking, concentration loss, and motor skill problems.  The Veteran indicated that there were times when he did not want to leave his house.  He noted that over the last two years, he had tried four different medications which initially seemed to bring temporary improvement but subsequently waned with no long term benefit.  

A VA examination was conducted in August 2007.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The examiner indicated that according to the Veteran, he lived in a house with his sister and worked as a bartender.  The Veteran stated that he had been married for four years and was currently divorced.  He reported that he was attending college through VA's Vocational Rehabilitation Program.  In regard to his current psychiatric symptoms, the Veteran noted that he was depressed and had a chronically dysphoric mood.  He indicated that he had feelings of hopelessness, helplessness, and worthlessness.  He further stated that he had a low energy level, low motivation, and lack of interest in pleasurable activities.  According to the Veteran, six weeks ago, he experienced increased energy and lack of the need to sleep.  He noted that he went four days without sleeping.  The Veteran reported that he had feelings of grandiosity and a desire to engage in unsafe sex.  He stated that during that episode, he spent money recklessly, had a flight of ideas, and spoke rapidly.  The Veteran indicated that he also experienced chronic obsessive-compulsive personality type traits where he constantly folded his clothes and made his bed.  He noted that he was preoccupied with details and was inflexible and a perfectionist.  According to the Veteran, he had problems delegating to others because he was a "control freak."  The Veteran reported that he took medication to control his mental disorders.  He stated that at least once a month, he had panic attacks during which he could not leave his home.  The Veteran reported that he had no friends and that he felt socially paralyzed.  He stated that due to his psychiatric symptoms, his grades were poor and he missed half of his classes because he could not leave his house.  He noted that he also missed work at least twice a month due to his symptoms.  The examiner noted that a September 2006 neuropsychological evaluation showed that the Veteran had been diagnosed with bipolar 2 disorder, most recent depressed, moderate to severe, attention deficit hyperactivity disorder combined, anxiety disorder not otherwise specified with strong obsessive-compulsive and panic/agoraphobic components.      

Upon mental status evaluation, the examiner stated that the Veteran was adequately groomed and was oriented to person, place, and time, and the purpose of the evaluation.  There was no evidence of hallucinations, delusions, or significant cognitive impairment.  He displayed a restricted range of affect.  The Veteran denied having suicidal, homicidal, or psychotic ideations.  The examiner stated that the Veteran experienced daily severe emotional impairment as a result of his bipolar 2 disorder, most recent episode depressed, as well as an anxiety disorder, with strong obsessive-compulsive and panic components.  Moreover, he had a history of attention deficit hyperactivity disorder.  According to the examiner, the Veteran suffered from severe social and emotional impairment due to his service-connected psychiatric disabilities.  He had significant social impairment due to his tendency to socially isolate.  There was no impairment in thought process or communication.  The Veteran was also severely socially impaired because he had panic attacks around people.  In addition, because the Veteran had problems concentrating and completing his work accurately, and because of his difficulties with work attendance, the Veteran had moderate to severe occupational and academic impairment as a result of his service-connected psychiatric disabilities.  The Veteran was capable of completing basic activities of daily living, and was marginally capable of managing his financial affairs as long as he took his medication and saw his psychiatric providers as scheduled.  The examiner indicated that the Veteran's symptoms appeared severe enough to warrant an increase in his disability rating.  The diagnoses were the following: (Axis I) bipolar 2 disorder, most recently depressed; anxiety disorder not otherwise specified with obsessive-compulsive and panic components; attention deficit hyperactivity disorder, (Axis IV) severity of psychosocial stressors; occupational and social problems, and (Axis V) GAF score of 42, serious overall emotional impairment; GAF score due to service-connected bipolar disorder and anxiety disorder was 45, serious impairment.    

In an October 2007 rating decision, the RO increased the rating for the Veteran's service-connected psychiatric disabilities from 30 to 50 percent disabling under Diagnostic Code 9432, effective from October 17, 2005.

In the Veteran's May 2009 videoconference hearing, he maintained that the symptomatology of his psychiatric disability has worsened since his last VA examination.  Specifically, he stated that since the last VA examination, he had to stop working as a bartender because he could not "handle it."  The Veteran noted that he was going to school but that due to his anxiety and depression, he sometimes missed classes.  According to the Veteran, he was taking six medications for his anxiety, depression, panic attacks, and insomnia.  He indicated that at times, he became so depressed, he could not leave his house and he missed classes and doctor's appointments.  According to the Veteran, the longest he had stayed in his house without leaving was one whole week.  The Veteran reported that he was isolated and did not have any friends.  He also stated that he had approximately four to five panic attacks per week.

In January 2010, the Veteran underwent a VA psychiatric evaluation.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The examiner indicated that according to the Veteran, he lived alone in Portland.  The Veteran noted that he was attending college but was having difficulties with motivation and leaving his home due to anxiety.  He reported that he had missed approximately 10 days of class in the current term and took two incompletes last term.  According to the Veteran, he was on academic probation and was worried about getting expelled.  The Veteran stated that he had a girlfriend of three months.  He indicated that he was receiving medication management and psychotherapy at the VAMC.  The Veteran noted that he had sleep difficulties during his depressed moods and a loss of appetite.  He reported that he had lost approximately 30 pounds since he stopped working at the bar.  The Veteran denied suicidal ideations.  According to the Veteran, he had manic periods where he engaged in impulsive spending and had an increase in his sex drive.  He stated that his manic phases lasted two days at a time.  The Veteran indicated that he had obsessive type thinking when he compulsively cleaned his house and had to set things out for breakfast.  He noted that if he did not set out his breakfast, he would become so upset that he could not attend school.  The Veteran reported panic attacks approximately three times a month.     

Upon mental status evaluation, the Veteran was well groomed and he spoke freely and spontaneously throughout the interview.  The quality of his speech was clear in articulation and easily understandable.  He was oriented to person, place, and time, and the purpose of the evaluation.  The Veteran's thoughts were logical and goal directed.  There were no signs of major psychopathology, such as hallucinations, delusions, or preoccupations.  The Veteran's affect was within normal limits, and his mood was generally neutral.  At that end of the interview, he became somewhat tearful when talking about his difficulties.  Attention and concentration were intact, while his memory was mildly impaired.  The examiner stated that the Veteran was able to complete his activities of daily living and complete his own personal hygiene.  He did housework and was able to cook and drive.  The diagnoses were the following: (Axis I) bipolar 2 disorder, moderate to severe; obsessive-compulsive disorder; panic disorder with agoraphobia; attention deficit hyperactivity disorder, (Axis IV) current psychosocial stressors: occupational, educational, social, and (Axis V) GAF score of 55.  The examiner stated that the severity of the Veteran's service-connected psychiatric disorders was moderate to severe.  The Veteran also reported moderate to severe educational impact, in that he had missed several days of school and had taken two incompletes.  He further opined that it was less likely as not that the Veteran was unemployable due to his psychiatric disorder.  

VAMC outpatient treatment records, dated from May to December 2010, show that on October 27, 2010, the Veteran stated that he had been "stressed" by school over the last few weeks and had skipped some classes.  He noted that he had been depressed, tired, and down on himself.  The Veteran denied suicidal ideations.  The examiner noted that the Veteran had attention deficit disorder, bipolar disorder, chronic insomnia, generalized anxiety disorder, and panic attacks with agoraphobia.  According to the examiner, the Veteran's attention deficit disorder was complicated by his other diagnoses.   The records also show that in November 2010, the Veteran stated that he was not attending any of his classes.  Subsequently in November 2010, the Veteran indicated that he was working with his counselor in order to reorient his degree program to get a job in law enforcement.  The Veteran noted that he was feeling better.  According to the Veteran, he was watching too much television which was impacting his ability to study.         

By a January 2011 rating action, the RO increased the disability rating for the Veteran's service-connected psychiatric disabilities from 50 to 70 percent disabling, effective from October 27, 2010.  The RO also noted that the Veteran's diagnosed attention deficit hyperactivity disorder was considered a developmental abnormality that had been aggravated by his service-connected disabilities.  Thus, the RO recharacterized the Veteran's service-connected psychiatric disabilities as bipolar disorder, obsessive-compulsive disorder, panic disorder, and attention deficit hyperactivity disorder, with history of depression, anxiety, and insomnia,


III.  Analysis

Disability ratings are determined by the application of VA's SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified in 38 C.F.R. Part 4 (2010), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

As the Veteran has taken issue with the initial rating assigned following the grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, supra.   Thus, the Board must evaluate the relevant evidence since October 17, 2005.

The Veteran's service-connected psychiatric disabilities are evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9432.  Under Diagnostic Code 9432, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Entitlement to an initial rating in excess of 50 percent from October 17, 2005 to October 26, 2010.

In reviewing the evidence of record in a light most favorable to the Veteran, the Board finds that the evidence supports a grant of an initial 70 percent evaluation for his service-connected psychiatric disabilities for the period of time from October 17, 2005 to October 26, 2010.  In this regard, the medical evidence from the aforementioned period of time demonstrates a disability picture that resulted in occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect, depression, anxiety, panic attacks, agoraphobia, social isolation, and sleep difficulties.  These psychiatric symptoms have shown to be longstanding and would appear to have been present at the time of the Veteran's discharge in October 2005.  In addition, during the aforementioned period of time, the Veteran required medication for his psychiatric symptomatology and had been seen on a regular basis for therapeutic purposes.  

In regard to the Veteran's GAF scores during the period of time from October 17, 2005 to October 26, 2010, his scores ranged from 42 to 55.  As defined in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual (DSM- IV), a GAF score of 41 to 50 reflects serious symptoms, or any serious impairment in social, occupational or school functioning.  In addition, a GAF score of 51 to 60 reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

In the August 2005 VA examination, although the examiner indicated that the Veteran's psychiatric symptoms had moderate impact on his employment and activities of daily living, the examiner also stated that the Veteran had severe depression which affected his work and relationships.  In addition, in the August 2007 VA examination report, the examiner indicated that the Veteran suffered from severe social and emotional impairment due to his service-connected psychiatric disabilities.  Moreover, the examiner noted that the Veteran had moderate to severe occupational and academic impairment as a result of his service-connected disabilities.  He also reported that the Veteran's symptoms appeared severe enough to warrant an increase in his disability rating.  Furthermore, in the January 2010 VA examination report, the examiner stated that the severity of the Veteran's service-connected psychiatric disabilities was moderate to severe.     

In light of the above, the Board finds that the symptomatology from the Veteran's service-connected psychiatric disabilities from October 17, 2005 to October 26, 2010, more nearly approximates the criteria for a 70 percent rating under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9432.  See 38 C.F.R. § 4.7 (2010).  Accordingly, an initial evaluation of 70 percent evaluation for bipolar disorder, obsessive-compulsive disorder, panic disorder, and attention deficit hyperactivity disorder, with history of depression, anxiety, and insomnia, is warranted for the period of time from October 17, 2005 to October 26, 2010.

However, this same evidence dated during the period of time from October 17, 2005 to October 26, 2010, does not show that the Veteran had the symptomatology required for a higher rating of 100 percent.  As indicated above, total social and occupational impairment is demonstrated by findings such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; interment inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  In this case, the Veteran has repeatedly been shown to be oriented to person, time, and place.  In addition, there is no evidence of record showing that the Veteran is unable to perform the activities of daily living.  There is also no evidence showing that he has gross impairment in his thought processes or communication, or that he has persistent delusions or hallucinations.  Moreover, the Veteran has repeatedly denied suicidal ideations.  In addition, although he stopped working as a bartender and missed classes due to his psychiatric disabilities, nevertheless, he was able to attend college during the aforementioned period of time.  It is also pertinent to note that a 70 percent rating takes into account severe industrial and social impairment.

Consequently, for the period of time from October 17, 2005 to October 26, 2010, the Board finds that the Veteran's symptoms are best represented by the criteria for a 70 percent rating, but no more than 70 percent.  38 C.F.R. § 4.130, Diagnostic Code 9432.


Entitlement to an initial rating in excess of 70 percent on and after October 27, 2010.

Upon a review of the rating criteria in relation to the evidence from October 27, 2010, to the present, the Board finds that the Veteran's disability picture is best characterized by the assigned 70 percent disability evaluation, and that therefore, there is a preponderance of evidence against the claim for a higher disability evaluation on and after October 27, 2010.  The Board notes that the medical evidence from October 27, 2010, demonstrates that the Veteran has continued to experience deficiencies in most areas, to include work, mood, and family relationships, as a result of his psychiatric symptoms.  The Veteran's  psychiatric symptoms include flattened affect, depression, anxiety, panic attacks, agoraphobia, social isolation, and sleep difficulties.  

At no time pertinent to this appeal has the Veteran's PTSD been shown to warrant a 100 percent rating.  There has never been evidence showing that the Veteran experienced suicidal ideations, delusions or hallucinations, was unable to maintain minimal hygiene, demonstrated grossly inappropriate behavior, was a persistent danger to self or others, or demonstrated any other sort of behavior that rendered him totally impaired socially and occupationally.  

For the above reasons, the Board finds that on and after October 27, 2010, the Veteran's symptoms do not rise to the level of a schedular 100 percent disability rating for bipolar disorder, obsessive-compulsive disorder, panic disorder, and attention deficit hyperactivity disorder, with history of depression, anxiety, and insomnia.  Accordingly, the Board concludes that there is a preponderance of evidence against the Veteran's claim for an initial evaluation in excess of 70 percent for bipolar disorder, obsessive-compulsive disorder, panic disorder, and attention deficit hyperactivity disorder, with history of depression, anxiety, and insomnia, on and after October 27, 2010.  As there is a preponderance of evidence against the claim for a rating in excess of 70 percent, the benefit-of- the-doubt doctrine does not apply; therefore, the claim for a staged rating in excess of 70 percent from October 27, 2010, must be denied. 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  Extraschedular Consideration

According to VA regulations, an extraschedular disability rating is warranted when a case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Here, the record reflects that the Veteran has not required frequent hospitalizations for his psychiatric disabilities and also shows that the manifestations of the disabilities are consistent with those contemplated by the schedular criteria.  In short, the rating criteria contemplate not only the symptoms but the severity of these disabilities.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.


ORDER

For the period of time from October 17, 2005 to October 26, 2010, an initial 70 percent rating for bipolar disorder, obsessive-compulsive disorder, panic disorder, and attention deficit hyperactivity disorder, with history of depression, anxiety, and insomnia, is granted, but no more than 70 percent, subject to the law and regulations governing the payment of monetary awards.

Entitlement to a staged rating in excess of 70 percent for bipolar disorder, obsessive-compulsive disorder, panic disorder, and attention deficit hyperactivity disorder, with history of depression, anxiety, and insomnia, from October 27, 2010, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


